Davis, J.
The first assignment of error discussed by-counsel is that ‘ ‘ the amended complaint does not state facts sufficient to constitute a cause of action. ”
When the sufficiency of a complaint is called in question for the first time in this court the defect in the complaint will 'be deemed to be cured by the verdict, unless it wholly omits the averment of some material facts essential to the cause of action attempted to be stated. In such case, if the omitted fact is such as can be inferred by reasonable intendment from the other facts alleged, and the other facts expressly stated in connection with the facts fairly inferable therefrom are together sufficient to render the judgment a complete bar to another suit for the same cause of action, the complaint will be held sufficient. Lockhart v. Schlotterback, 12 Ind. App. 683. Measured by this rule the complaint under consideration is good after verdict so far as any objection thereto has been suggested.
*437Filed November 1, 1895.
There was no reversible error in overruling the motion to strike out the supplemental complaint, nor in overruling the motion to compel appellant to paragraph the complaint.
Neither can we reverse the judgment on the ground that the damages assessed are excessive.
There was' no available error in the admission of testimony in behalf of appellee over appellant’s objection.
The instructions, when considered together as an entirety, were not unfavorable to appellant.
On a careful reading of the entire record in the light of the argument of counsel, we fail to find any error that would justify this court in reversing the' judgnient of the trial court.
Judgment affirmed.